                 Case 1:19-cv-01654-AJN Document 1-1 Filed 02/21/19 Page 1 of 3




                                            CERTIFICATION PURSUANT
                                          TO FEDERAL SECURITIES LAWS

         1.      I, Bernard Delattre, on behalf of Altimeo Asset Management (“Altimeo”), with authority to enter into

litigation on behalf of Altimeo, make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities

Act”) and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the Private

Securities Litigation Reform Act of 1995.

         2.      I have reviewed a Complaint against WuXi PharmaTech (Cayman) Inc. (“WuXi” or the “Company”) and

authorize the filing of a motion on Altimeo’s behalf for appointment as lead plaintiff.

         3.      Altimeo did not purchase or acquire WuXi securities at the direction of plaintiffs’ counsel or in order to

participate in any private action arising under the Securities Act or Exchange Act.

         4.      Altimeo is willing to serve as a representative party on behalf of a Class of investors who purchased or

acquired WuXi securities during the Class Period as specified in the Complaint, including providing testimony at

deposition and trial, if necessary. I understand that the Court has the authority to select the most adequate lead plaintiff in

this action.

         5.      To the best of my current knowledge, the attached sheet lists all of Altimeo’s transactions in WuXi

securities during the Class Period.

         6.      During the three-year period preceding the date on which this Certification is signed, Altimeo has served or

sought to serve as a representative party, and/or filed a complaint on behalf of a class under the federal securities laws in the

following actions:

                         Fasano et al. v. Li et al., 1:16-cv-08759 (S.D.N.Y.)

                         ODS Capital LLC v. JA Solar Holdings Co. Ltd et al, 1:18-cv-12083 (S.D.N.Y.)

         7.      Altimeo agrees not to accept any payment for serving as a representative party on behalf of the class as set

forth in the Complaint, beyond its pro rata share of any recovery, except such reasonable costs and expenses directly relating

to the representation of the class as ordered or approved by the Court.

         8.      I declare under penalty of perjury that the foregoing is true and correct.
Case 1:19-cv-01654-AJN Document 1-1 Filed 02/21/19 Page 2 of 3
Case 1:19-cv-01654-AJN Document 1-1 Filed 02/21/19 Page 3 of 3
